Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-21-00068-CR

                                       Albert Araiza GARCIA,
                                              Appellant

                                                   v.

                                          The STATE of Texas,
                                                Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR0541
                             Honorable Velia J. Meza, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: March 23, 2022

AFFIRMED

           Appellant Albert Araiza Garcia pleaded guilty to the offense of possession of a controlled

substance with intent to deliver and was placed on community supervision for a period of ten years.

The State subsequently filed a motion to revoke alleging violations of four conditions of the terms

of Garcia’s community supervision. Garcia pled “true” to three of those allegations. The trial

court found Garcia had violated those three terms, revoked his community supervision, and

sentenced Garcia to a term of ten years’ confinement.
                                                                                      04-21-00068-CR


       Garcia’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the

appeal has no merit. Counsel provided Garcia with a copy of the brief and informed him of his

right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Garcia did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw

is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will

be appointed. Should Garcia wish to seek further review of this case by the Texas Court of

Criminal Appeals, Garcia must either retain an attorney to file a petition for discretionary review

or Garcia must file a pro se petition for discretionary review. Any petition for discretionary review

must be filed within thirty days from the later of: (1) the date of this opinion; or (2) the date the

last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX. R. APP.

P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                  Beth Watkins, Justice

DO NOT PUBLISH




                                                -2-